Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2021

                                      No. 04-21-00345-CR

                          EX PARTE Vanessa Marie VILLANUEVA,

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A1523-1
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
         Appellant has filed a motion in this court seeking appointment of counsel to represent her
in this appeal from denial of a post-conviction habeas corpus application. A post-conviction
habeas corpus applicant is not constitutionally or statutorily entitled to appointment of counsel,
although the trial court may appoint counsel when “the interests of justice require
representation.” Ex parte Graves, 70 S.W.3d 103, 111 (Tex. Crim. App. 2002); Rincon v. State,
No. 04-02-00868-CR, 2003 WL 21919256, at *1 (Tex. App.—San Antonio Aug. 13, 2003, no
pet.) (per curiam); see also TEX. CODE CRIM. PROC. ANN. art. 1.051(c). Therefore, appellant’s
motion is DENIED without prejudice to her seeking similar relief in the trial court. Appellant’s
brief is currently due on December 6, 2021.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court